448 F.2d 770
Raymond I. BRANTLEY, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 71-1822.
United States Court of Appeals, Fifth Circuit.
September 16, 1971.

Raymond I. Brantley, pro se.
John W. Stokes, Jr., U. S. Atty., E. Ray Taylor, Jr., Atlanta, Ga., for respondent-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
Appellant filed a habeas petition in the district court seeking immediate reinstatement of his mandatory release from a five-year federal sentence. He alleged that he had never been informed whether his mandatory release had been revoked although nearly five months had elapsed since his revocation hearing before the parole board.1


2
Appellant's full sentence expired on June 1, 1971, on which date he was released from federal custody. Thus the appeal is rendered moot and is therefore dismissed.



Notes:


1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure. Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981